Citation Nr: 1127157	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-19 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the left ankle, post-operative.

2. Entitlement to a separate rating for scarring due to the service-connected left ankle traumatic arthritis, status post operative with screws in place of left calcaneus.

3. Entitlement to a separate rating for a left foot disability due to the due to the service-connected left ankle traumatic arthritis, status post operative with screws in place of left calcaneus.


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to June 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama.  

The issues of entitlement to a separate rating for scarring due to the service-connected left ankle traumatic arthritis, status post operative with screws in place of left calcaneus and entitlement to a separate rating for a left foot disability due to the due to the service-connected left ankle traumatic arthritis, status post operative with screws in place of left calcaneus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

For the entire period on appeal, the Veteran's left ankle disability is manifested by marked limitation of plantar flexion and pain.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 20 percent, but not higher, rating for the service-connected left ankle disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication. To overcome the burden of prejudicial error, VA must show: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Veteran's claim for an initial rating higher than 10 percent for service-connected left ankle disability arises from his disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, and multiple VA medical examinations pertinent to the issue on appeal.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.

The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

The Veteran seeks an evaluation in excess of 10 percent disabling for a left ankle condition.  He argues that this condition is more severe than contemplated by a 10 percent disability evaluation.  He endorses chronic pain, swelling, redness, and weakness of the left ankle.  He also contends that the ankle disability results in balance problems, an inability to run, extreme pain while standing, and limited walking.  

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability. 38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings. Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2.  If two disability ratings are potentially applicable, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that ratings.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances. 38 C.F.R. § 4.1 (2010); Schafrath, supra.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided. 38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several Diagnostic Codes.  The critical element permitting the assignment of multiple ratings under several Diagnostic Codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder. Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40.  Diagnostic Codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use. 38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion. 38 C.F.R. §§ 4.40, 4.59.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected left ankle condition currently is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating of the residuals of that disability under another Diagnostic Code. 38 C.F.R. § 4.27.  The first four digits, 5010 in this case, is the Diagnostic Code for the disability. Id.  The second four digits after the hyphen, 5271 in this case, is the Diagnostic Code used to rate the residuals of that disability. Id.

Diagnostic Code 5010 pertains to the disability of arthritis due to trauma.  Pursuant to this provision, traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis is the subject of Diagnostic Code 5003.  Under Diagnostic Code 5003, evaluations for degenerative arthritis established by X-ray findings shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, rating on this basis results in a noncompensable evaluation, the Veteran shall be awarded a 10 percent evaluation for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  Limitation of motion affecting the joint or group of joints must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Moreover, in the absence of any limitation of motion, X-ray evidence showing involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation. 38 C.F.R. § 4.130, Diagnostic Code 5003.
Diagnostic Code 5271 addresses the residuals of limited motion of the ankle. Moderate limitation of motion of the ankle warrants a 10 percent rating while marked limitation of motion of the ankle warrants the maximum 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The words "moderate" and "marked" as used in this and other Diagnostic Codes are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at an equitable and just decision. 38 C.F.R. § 4.6.  Of assistance in rendering such a decision here is the fact that normal range of motion for the ankle is from 0 degrees to 20 degrees dorsiflexion and from 0 degrees to 45 degrees plantar flexion. 38 C.F.R. § 4.71, Plate II.

Several other Diagnostic Codes, which provide for higher ratings then presently assigned, are potentially applicable to the Veteran's left ankle condition. 

Pursuant to Diagnostic Code 5270, which concerns ankylosis of the ankle, a 20 percent rating requires ankylosis in plantar flexion less than 30 degrees.  Ankylosis in plantar flexion between 30 degrees and 40 degrees, or ankylosis in dorsiflexion between 0 degrees and 10 degrees warrants a 30 percent disability rating.  A 40 percent disability rating is assigned for ankylosis in plantar flexion more than 40 degrees or ankylosis in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity. 38 C.F.R. § 4.71a, Diagnostic Code 5270.  Diagnostic Code 5272 addresses ankylosis of the subastragalar or tarsal joint. Ankylosis of either of these joins in poor weight-bearing position warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5272.  Malunion of the os calcis or astragalus resulting in marked deformity warrants a 20 percent disability rating under Diagnostic Code 5273. 38 C.F.R. § 4.71a, Diagnostic Code 5273. Finally, Diagnostic Code 5274 provides for a 20 percent disability rating for an astragalectomy operation. 38 C.F.R. § 4.71a, Diagnostic Code 5274.

The Veteran's original disability claim was received in May 2006.  He was subsequently granted service connection in December 2006 for traumatic arthritis of the left ankle, post-operative with screws in calcaneus; the RO assigned a 10 percent evaluation, effective from July 1, 2006.  The Veteran filed a timely Notice of Disagreement with the assignment of an initial 10 percent rating in March 2007.  A statement of the case was issue in April 2008, followed the Veteran's timely submission of a substantive appeal in June 2008.  

A February 2006 service treatment record shows complaints of left foot pain.  It was noted that the Veteran sustained a "crush" injury to the left heel in 1985 with subsequent surgery with retained hardware in 2000.  He stated that he had been experiencing left ankle pain for the past 6 days and that the pain was not improving.  Upon objective examination, there was no pain, swelling, stiffness, or deformities associated with the left ankle.  There was a postural imbalance present, with a leftward lean secondary to height loss in the left heel.  Anterolateral aspect of the ankle was tender at the site of the hardware.  Left heel was slightly mishapen secondary to surgical repair.  An x-ray showed retained hardware intact with no obvious displacements of such hardware.  The assessment was joint pain, localized in the ankle, possible secondary to retained hardware.  A contemporaneous x-ray report indicates "posttraumatic and surgical changes involving the mid-to hind foot region with ankylosis cementing the joint spaces."  

A March 2006 service treatment record shows no specific range of motion findings relating to the ankle, but does note decreased range of motion of the left foot.  

The Veteran's retirement examination noted decreased range of motion of the left foot and a history of left foot injury with surgical correction.  

The Veteran underwent a VA examination in June 2006.  It was noted that he incurred a fracture of the left calcaneus in-service while repelling out of a helicopter in 1985.  He eventually had a surgical fusion procedure in 1999.  The Veteran reported that he loses approximately three to four days of work per year due to his left foot disability.  Objective examination revealed slight valgus of the left foot and a well-healed surgical scar on the left ankle.  Left ankle was tender and the left foot was valgus laterally when walking.  The gait was otherwise normal with good pace.  The VA examiner stated that the Veteran had no limitation of range of motion; however, objective findings showed dorsiflexion to 20 degrees (normal) and extension to 35 degrees.  Again, normal range of motion for the ankle is from 0 degrees to 20 degrees dorsiflexion and from 0 degrees to 45 degrees plantar flexion. See 38 C.F.R. § 4.71, Plate II.  The VA examiner also entirely failed to take into account flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use. See, e.g., DeLuca, supra.  As noted by the Veteran in his Notice of Disagreement, the VA examiner did not document complaints of painful motion, nor did he ask the Veteran any questions regarding pain on repeated use.  Left foot x-rays did show status-post open reduction, internal fixation of a fracture of the calcaneus, with multiple screws in place and posttraumatic degenerative osteoarthritis.  

Another VA examination was conducted in October 2009.  Summary of left ankle symptoms included the following: giving way, pain, stiffness, weakness, incoordination, decreased speed of joint, effusion, and severe flare-ups on a weekly basis lasting for hours.  Subjectively, the Veteran stated that the flare-ups resulted in 70 percent limited motion and/or other functional impairment.  Objectively, there were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  Standing and functional limitations included being unable to stand for more than a few minutes and being unable to walk more than a few yards.  The Veteran used no assistive devices.  His gait was antalgic.  There was left ankle tenderness, weakness, and guarding of movement.  There was no ankle instability or tendon abnormality.  Angulation was at 15 degrees.  Left ankle dorsiflexion was from 0 to 20 degrees; left plantar flexion was from 0 to 20 degrees; there was objective evidence of pain with active motion on the left side.  There was also objective evidence of pain following repetitive motion.  There was no joint ankylosis present.  X-ray of the left ankle showed evidence of arthrodesis (fusion) of the talus and calcaneus with metallic compression screws.  The compression screw did not appear to extend outside of the bony margin of the posterior calcaneus.  There was no definite radiographic evidence of loosening and no acute fractures were identified.  There was also no soft tissue swelling.  The impression was post-surgical changes involving the left heel.  Although arthritis was not identified by x-ray findings, the VA examiner diagnosed left ankle arthritis, post-operative, with screws in place in left calcaneus.  

As indicated above, the Veteran's left ankle disability is currently rated as 10 percent disabling under Diagnostic Code 5271.  In order to warrant a 20 percent rating, the evidence must demonstrate marked limitation of motion in the ankle. See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

In this regard, the words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2010).

The Board has considered the Veteran's statements that his symptoms are more severe than reflected by the currently assigned 10 percent evaluation, and finds that the Veteran is clearly competent to report as to his symptoms of chronic pain, swelling, redress, and weakness of the left ankle.  Again, during his October 2009 VA examination, the Veteran endorsed severe, weekly flare-ups of pain, which he estimated resulted in a 70 percent loss of limitation of motion.  In this case, both the medical and lay evidence of record supports the assignment a higher, 20 percent rating under Diagnostic Code 5271.  As noted, the Rating Schedule defined normal range of motion of the ankle as from zero to 20 degrees of dorsiflexion and from zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2010).  At his October 2009 VA examination, the Veteran's range of motion was from zero to 20 degrees of plantar flexion, thereby showing motion restricted to more than 50 percent of its full range.  The Board acknowledges that dorsiflexion was to 20 degrees (i.e., normal) upon examination; however, the examiner expressly found objective evidence of pain with both active plantar flexion and dorsiflexion.  The examiner also noted objective evidence of pain following repetitive motion.  In addition to the objective findings of pain, the October 2009 examiner summarized that the left ankle disability prevented exercise and sports, while moderately affecting chores, bathing, dressing, and other usual daily activities.  

The Board acknowledges the June 2006 VA examiner noted that the Veteran's range of motion was normal.  However, for the reasons indicated immediately below, the Board does not find that the June 2006 examination accurately reflects the Veteran's disability picture at that time.  First, the VA examiner stated that there was no limitation of motion, but found "extension" was limited to 35 degrees.  Again, normal range of motion for the ankle is from 0 degrees to 20 degrees dorsiflexion and from 0 degrees to 45 degrees plantar flexion. See 38 C.F.R. § 4.71, Plate II.  Thus, this finding still represents at least 10 degrees of loss of "extension" motion.  In this regard, it is noted that ankle range of motion is usually expressed in terms of dorsiflexion and plantar flexion - not extension.  

In addition to the above, the June 2006 VA examiner entirely failed to take into consideration flare ups or functional loss due to weakness, excess fatigability, incoordination, or pain on use. See, e.g., DeLuca, supra.  Indeed, as noted by the Veteran in his NOD, the VA examiner did not document his complaints of painful motion, nor did he ask the Veteran any questions regarding pain on repeated use.  Accordingly, for the reasons outlined above, the Board finds that the June 2006 VA examination report does not accurately reflect the objective medical findings and the Veteran's subjective complaints regarding the service-connected left ankle disability.  As the June 2006 report is not adequate for rating purposes, the Board is left only with the STRs from February to March 2006 (which contain no ROM findings), the detailed VA examination report of October 2009, and the Veteran's statements to determine the accurate degree of disability.   

Accordingly, in light of the Veteran's consistent and credible lay statements regarding pain and severe flare-ups, the October 2009 VA examiner's objective findings of limited ankle motion, pain, weakness, and guarding of movement, and further accounting for the DeLuca factors, the Board resolves all doubt in favor of the Veteran and finds that the limitation of motion of the left ankle is marked.  As such, the Veteran's is entitled to an initial disability rating of 20 percent for left ankle limited motion.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted. Hart, supra.  Notably, this is the maximum allowable rating under Diagnostic Code 5271.  

As to whether the Veteran is entitled to a rating in excess of 20 percent under another Diagnostic Code, the Board finds that 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2010) is not for application because the record does not show that the left ankle is "ankylosed" in the required ranges, described below.  The Board notes that a February 2006 X-ray report described the Veteran's left ankle disability "posttraumatic and surgical changes involving the mid-to hind foot region with ankylosis cementing the joint spaces."  (Emphasis added).  

According to DC 5270, ankylosis of an ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees, warrants a 30 percent rating.  The examiner from the Veteran's October 2009 VA examination indicated that the Veteran had plantar flexion and dorsiflexion of 20 degrees.  These findings are insufficient to meet the requirements of DC 5270 for the higher 30 percent rating because his ankle is not ankylosed in the required ranges mentioned.  Moreover, the October 2009 examiner expressly noted that there was no "ankylosis" present.  Therefore, a higher evaluation is not warranted under Diagnostic Code 5270 for ankylosis of the left foot.  

Additionally, as 20 percent evaluations are the maximum allowable evaluations under Diagnostic Codes 5272, 5273, and 5274, higher ratings cannot be assigned under these codes either.  (NOTE: the assignment of separate ratings under Diagnostic Codes relating to disabilities of the foot (DCs 5276-5284) and scars, will be discussed in the REMAND portion of this decision below).  

In sum, the Board finds that, based on the evidence of record, the Veteran's left ankle disability warrants an initial rating of 20 percent under Diagnostic Code 5271.  As noted above, the Board has also considered whether any other Diagnostic Codes are applicable.  However, no other diagnostic code is more appropriate for rating the Veteran's left ankle disability.


ORDER

Entitlement to an initial evaluation of 20 percent, but no higher, for the service-connected left ankle disability is granted, subject to the statutes and regulations governing the payment of monetary benefits.  


REMAND

VA is required to provide separate ratings for separate manifestations of the same disability that are not duplicative or overlapping. See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In this case, the record shows that the Veteran may have separate and distinct manifestations of the service-connected left ankle disability in the form of left foot/balance problems and surgical scarring. 

In this regard, the March 2006 private treatment report (contained in the STRs), shows that the Veteran was diagnosed with forefoot hyperpronation as secondary to the service-connected foot/ankle trauma.  Orthotics were recommended at that time in order to boost the arch in the forefoot.   

Likewise, a February 2006 service treatment record shows pain at the site of the hardware placement and, specifically, tenderness on palpation on the anteriolateral aspect of the left ankle.  It is unclear whether the Veteran's surgical scar, which is presumably is at or near the hardware placement site, was also tender to palpation or otherwise deformed.  The examiner did note that the left foot was examined and that there was a deformity of the left heal, as it was "slightly mishapen secondary to surgical repair."  In addition to the above findings regarding the foot, the June 2006 VA examiner noted slight valgus of the left foot.  

The Veteran's last VA examination in October 2009 only involved an evaluation of the left ankle.  The medical evidence suggests there may be additional foot and scarring disabilities/symptoms associated with the service-connected ankle disability.  These include both orthopedic and neurological manifestations.  Accordingly, the Board finds it necessary to afford the Veteran another VA examination to determine the overall severity of his disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any VA treatment records pertinent to the Veteran's left foot/ankle disability that have not been previously secured.  If none are found, this should be noted in the claims folder.

2. If the Veteran identifies any private sources of medical treatment, attempt to obtain those records provided that any necessary releases are obtained.  

3. Schedule the Veteran for a VA foot examination.  The claims file must be provided to the examiner in conjunction with the examination.  With respect to the left foot, the examiner should describe in detail all symptoms reasonably attributable to the service- connected traumatic arthritis of the left ankle, post-operative.  The current severity of the symptoms, including orthopedic symptomatology and neurologic symptoms, if any, and any disability/symptomatology affecting the left (or right foot), which are related to the service-connected disability, should also be noted.  

The examiner should specifically comment upon the findings outlined above which relate to overpronation and valgus of the left foot. 

The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically active and passive range of motion in degrees, including the specific limitation of motion due to pain, including at what point the pain begins.

The examiner should then set forth the extent of any functional loss present for the left or right foot due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner should also describe the level of pain experienced by the Veteran and state whether any pain claimed by him is supported by adequate pathology and is evidenced by his visible behavior.  The degree of functional impairment or interference with daily activities, if any, should be described in adequate detail. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss. The conclusions should reflect review of the claims folder, and the discussion of pertinent evidence.

4. Schedule the Veteran for a VA skin examination to determine the nature and extent of all impairment (scarring, orthopedic, and neurologic) due to the service-connected left ankle traumatic arthritis, status post operative with screws in place of left calcaneus.  The claims folder must be made available to and reviewed by the physician.

The physician should provide the measurements for any scar(s) (length and width) identified, describe any functional impairment due to the scar, and identify any objective evidence of pain or tenderness of the scar.  The physician should indicate whether the scar is unstable with frequent loss of covering of skin over the scar, or is it associated with underlying soft tissue damage.

The physician should identify all functional orthopedic and neurologic impairment of the left foot/heel/ankle due to the scar.  The physician should specifically identify any limitation of motion in degrees due to the disability.  The physician should consider as limited motion any degrees of motion accompanied by pain, incoordination, weakness, and excess fatigability.  The physician should also attempt to assess the extent of any increase in limitation of motion on repeated use and during flare-ups. If feasible, the physician should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If neurologic impairment is associated with the disability, the physician should provide an opinion as to whether overall it is considered to be mild, moderate, or severe.

5. Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
			Veterans Law Judge, Board of Veterans'


Department of Veterans Affairs


